
	
		I
		112th CONGRESS
		1st Session
		H. R. 2430
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Sablan (for
			 himself, Mrs. Christensen,
			 Ms. Bordallo, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the percentage of funds appropriated under title
		  I of the Elementary and Secondary Education Act of 1965 required to be reserved
		  for outlying areas and the Secretary of the Interior.
	
	
		1.Grants for outlying areas and
			 the Secretary of the InteriorSection 1121(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6331(a)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking a total of 1 percent to provide
			 assistance to;
			(2)in paragraph (1),
			 by inserting .5 percent to provide assistance to before
			 the outlying; and
			(3)in paragraph (2),
			 by inserting .75 percent to provide assistance to before
			 the Secretary.
			
